DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 8/5/2020 which amended claim 1 and cancelled claim 7. Claims 1, 5-6, 8, 9, and 60-91 are currently pending.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 6, 8, 9, 60-65, 72-74, and 88-91 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan (US PGPub 2002/0165636) in view of Okita et al. (US PGPub 2009/0009741, Okita hereinafter).
Regarding claim 1, Hasan discloses a measurement system used in a manufacturing line for micro-devices (Figs. 1-11, paras. [0036], [0041], [0050], [0052], [0059], [0061], [0063], [0066], [0072]-[0073], the manufacturing process includes measurement instruments), the measurement system comprising:
a plurality of measurement devices being separate from and outside of any exposure apparatus used in the manufacturing line, each of the plurality of measurement devices performing measurement processing on a substrate (Figs. 2-10, paras. [0041]-[0045], [0052]-[0053], [0055]-[0057], [0059]-[0060], [0063]-[0064], [0066]-[0070], [0072]-[0074], a cluster of measurement instruments or stand-alone metrology cluster is arranged external to the lithography system, and the cluster of measurement instruments includes multiple measurement instruments for measuring different process parameters such as overlay registration, photoresist layer defects, feature sizes, spacing between features, particles, chemical defects, film or layer roughness, etc.);
a carrying system used to perform delivery of the substrate (Figs. 2, 5, 9, 10, paras. [0042], [0055], [0073], [0074], wafer transfer system 120, robot 204, 642, 652 provides wafers to the measurement systems 110, 120, 114, and CD SEM 210, optical scatterometer 212, spectroscopic ellipsometer 214, and instruments M1-M6);
a carrier system that has at least one carrier mounting section capable of mounting a carrier configured to contain a plurality of substrates (Figs. 2, 5, 9, 10, 
a controller configured to control the plurality of measurement devices (Figs. 2-10, paras. [0041], [0043], [0049], [0051], [0058], [0066], [0068], [0071]-[0074], the measurement instrument clusters are controlled by a controller (see APC controller 630, for example)), wherein
the plurality of measurement devices includes a first measurement device and a second measurement device which performs measurement of a different type from that of the first measurement device on the substrate (Figs. 2-10, paras. [0041]-[0045], [0052]-[0053], [0055]-[0057], [0059]-[0060], [0063]-[0074], the metrology cluster includes a scatterometer for measuring overlay registration and further includes a different metrology tool, such as a CD-SEM or defect measurement system or ellipsometer), and
the carrying system performs the delivery of the substrate between first and second measurement devices so that the first and the second measurement devices perform measurement to the same substrate in series and also perform the delivery of the substrate to and from the carrier system (Figs. 2, 9, 10, paras. [0041]-[0049], [0070]-[0074], robots 642, 652 provide wafers between the load stations of the metrology tools 
Okita discloses a first measurement device which acquires position information of a plurality of marks formed on the substrate (Figs. 1, 2, 5-7, paras. [0028], [0043], [0044], [0045], [0062]-[0071], [0075], [0076], [0083], [0086]-[0092], [0096]-[0107], [0113]-[0126], [0131], [0134], [0141], [0142], [0150], [0151], [0152]-[0154], [0164], measurement/inspection instruments 120, 121, perform various measurements for wafer W and include alignment of wafers W using an alignment system similar to ALG that measures marks on the wafer. Further, measurement/inspection instruments 120, 121 include an overlay measurement instrument to measure overlay error for marks on the wafer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first measurement device acquires position information of a plurality of marks formed on the substrate as taught by Okita as the first measurement device in the measurement system as taught by Hasan since including a first measurement device which acquires position information of a plurality of marks formed on the substrate is commonly used to ensure proper alignment for wafer patterning to improve device layer integration (Okita, paras. [0045], [0068], [0094], [0138], [0155]).
Regarding claim 6, Hasan as modified by Okita discloses wherein the first measurement device acquires the position information of the plurality of marks formed on the substrate on which substrate processing of at least one of resist coating before exposure, developing after exposure, cleaning, oxidation/diffusion, film deposition, etching, ion implantation, and CMP has been performed (Okita, Figs. 1, 2, 4-6, paras. [0043]-[0050], [0055], [0062]-[0069], [0095], [0096], [0102]-[0107], [0112], [0113], [0116], [0120]-[0127], [0136], [0137], the measurement/inspection instrument 120 or 121 measures wafer alignment marks using and alignment system similar to alignment system ALG after resist coating and before exposure processing. Measurement/inspection instrument measures the wafer after development and before etching). 
Regarding claim 8, although Hasan discloses wherein the first measurement device and the second measurement device sequentially perform measurements of the surface of the substrate, with the same substrate serving as a measurement target (Figs. 2, 9, 10, paras. [0041]-[0049], [0070]-[0074], robots 642, 652 provide wafers between the load stations of the metrology tools within the metrology clusters, allowing the wafer to be measured by the different metrology tools sequentially), Hasan does not appear to explicitly describe wherein the second measurement device is configured to measure flatness information of a surface of the substrate, and the first measurement device performs measurement of the position information of the plurality of marks.
Okita discloses wherein the second measurement device is configured to measure flatness information of a surface of the substrate (Figs. 1-6, paras. [0063]-
the first measurement device and the second measurement device perform measurement of the position information of the plurality of marks and measurement of the flatness information of the surface of the substrate (Figs. 1-6, paras. [0037]-[0038], [0063]-[0071], [0096]-[0114], [0116], [0120]-[0127], [0131]-[0135], [0142], [0143], [0152], [0154]-[0155], measurement of the marks on the wafer is performed followed by measuring the surface shape and focus for shots on the wafer). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the second measurement device is configured to measure flatness information of a surface of the substrate and wherein the first measurement device performs measurement of the position information of the plurality of marks as taught by Okita in the measurement system as taught by Hasan since including wherein the second measurement device is configured to measure flatness information of a surface of the substrate and wherein the first measurement device performs measurement of the position information of the plurality of marks is commonly used to permit optimization of exposure apparatus conditions using focus control data (Okita, paras. [0113]-[0116]). 
Regarding claim 9, Hasan as modified by Okita discloses wherein the first measurement device acquires the position information of the plurality of marks formed on a substrate on which exposure and developing processing have been performed (Okita, Figs. 1, 2, 4, paras. [0116]-[0130], [0133], following exposure and development, 
Regarding claim 60, Hasan as modified by Okita discloses wherein the plurality of marks is formed on a first layer on the substrate (Okita, Figs. 1, 2, 5, 6, paras. [0042]-[0045], [0094], [0102]-[0112], [0115], the selected measurement/inspection instrument 120 or 121 is used to perform measurement of marks on a first layer on the wafer, and alignment system ALG is used to detect marks for alignment of the wafer). 
Regarding claim 61, Hasan as modified by Okita discloses wherein information that is obtained based on the position information of the plurality of marks acquired by the first measurement device is output (Okita, Figs. 1, 2, 5, 6, paras. [0042]-[0045], [0056], [0062], [0094], [0102]-[0115], [0120]-[0127], the results of measuring the position coordinates of the alignment marks using the alignment system ALG are output for wafer position control. The selected measurement/inspection instrument 120 or 121 performs measurement of marks on the wafer and outputs the measurements). 
Regarding claim 62, Hasan as modified by Okita discloses wherein the information that is output includes arrangement information of a plurality of divided area formed on the substrate along with the plurality of marks (Okita, Figs. 1, 2, 5, 6, paras. [0044]-[0049], [0056], [0104], [0108]-[0112], the positions of the marks are used to determine the positions of shot areas SA on the wafer, and the positions of the shots are output to correct wafer alignment).
Regarding claim 63, Hasan as modified by Okita discloses wherein the information that is output is provided to an exposure apparatus used for exposure of the first layer (Okita, Figs. 1, 2, 5, 6, paras. [0096]-[0114], the measurement/inspection 
Regarding claim 64, Hasan as modified by Okita discloses wherein the position information of the plurality of marks on the substrate acquired using the first measurement device is output (Okita, Figs. 1, 2, 5, 6, paras. [0042]-[0045], [0056], [0062], [0094], [0096]-[0115], [0121], the selected measurement/inspection instrument 120 or 121 performs measurement of marks on the wafer and outputs the measurements).
Regarding claim 65, Hasan as modified by Okita discloses wherein the position information that is output is provided to an exposure apparatus used for exposure of the first layer (Okita, Figs. 1, 2, 5, 6, paras. [0096]-[0114], the measurement/inspection result of the measurement/inspection instrument 120, 121 is sent to exposure apparatuses 101, 101 for focus control prior to performing the exposure of the wafer).
Regarding claim 72, Hasan as modified by Okita discloses wherein acquiring the position information using the first measurement device is performed before substrate processing that is conducted after the developing processing is performed on the substrate (Okita, Figs. 1, 2, 4-6, paras. [0043]-[0050], [0055], [0115], [0116], [0120]-[0127], [0137], the measurement/inspection instrument 120 or 121 measures the wafer after development and before etching). 
Regarding claim 73, Hasan as modified by Okita discloses wherein the substrate processing includes etching processing (Okita Figs. 1, 2, 4-6, paras. [0115], [0116], [0120]-[0127], [0137], the measurement/inspection instrument 120 or 121 measures the wafer before etching).
Regarding claim 74, Hasan as modified by Okita discloses wherein the substrate processing includes film deposition processing (Okita, Figs. 1 and 4 and paras. [0072]-[0073], [0137], the measurement/inspection instrument 120 or 121 measures the wafer before etching and subsequent film formation).
Regarding claim 88, Hasan as modified by Okita discloses wherein the plurality of marks includes alignment marks (Okita, Figs. 2-5, paras. [0044]-[0056], [0080], [0108]-[0115], the wafer includes multiple alignment marks in shot areas SA). 
Regarding claim 89, Hasan as modified by Okita discloses wherein the plurality of marks includes marks used for overlay displacement measurement (Okita, Figs. 2-5, paras. [0045], [0068], [0079]-[0082], [0108]-[0115], [0118], [0121]-[0130], the wafer includes multiple overlay measurement marks). 
Regarding claim 90, Hasan discloses a substrate processing system (Figs. 1-10), comprising:
the measurement system according to claim 1 (see claim 1 rejection above, Hasan, Figs. 2-10, paras. [0036], [0041], [0050], [0052], [0059], [0061], [0063], [0066], [0069]-[0073], the manufacturing process includes measurement instruments); and
an exposure apparatus (Figs. 1, 4, and 6-10, paras. [0052], [0065], [0069]-[0073], the semiconductor manufacturing process includes lithography tools 610, 612, 614). Hasan does not appear to explicitly describe the exposure apparatus has a substrate stage on which the substrate that has completed measurement of position information of the plurality of marks by the first measurement device included in the measurement system is mounted, and to the substrate mounted on the substrate stage, performs alignment measurement in which position information of a part of marks selected from a 
Okita discloses an exposure apparatus that has a substrate stage on which the substrate that has completed measurement of position information of the plurality of marks by the first measurement device included in the measurement system is mounted, and to the substrate mounted on the substrate stage, performs alignment measurement in which position information of a part of marks selected from a plurality of marks on the substrate is acquired and exposure in which the substrate is exposed with an energy beam (Figs. 2 and 4, paras. [0028]-[0037], [0043]-[0049], [0114]-[0115], exposure cell 700 includes exposure apparatuses 100, 101. Exposure apparatus 100 includes a wafer stage WST upon which wafer W is mounted after measurement. Alignment marks on wafer W are measured by alignment system ALG, and the wafer is exposed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a substrate stage on which the substrate that has completed measurement of position information of the plurality of marks by the first measurement device included in the measurement system is mounted, and to the substrate mounted on the substrate stage, performs alignment measurement in which position information of a part of marks selected from a plurality of marks on the substrate is acquired and exposure in which the substrate is exposed with an energy beam as taught by Okita in the exposure apparatus of the substrate processing system as taught by Hasan since including an exposure apparatus that has a substrate stage on which the substrate that has completed measurement of position 
Regarding claim 91, Hasan as modified by Okita discloses a device manufacturing method (Figs. 6-10, paras. [0017], [0020], [0069], semiconductor device manufacturing) comprising:
exposing a substrate using the exposure apparatus of the substrate processing system according to claim 90 (see claim 90 rejection above, Hasan, Figs. 1, 4, 6-10, paras. [0036], [0065], [0069]-[0073], the wafers are processed by lithography tools 610, 612, and 614, and Okita, Figs. 2 and 4, an exposure apparatus 100 exposes a wafer W); and
developing the substrate which has been exposed (Hasan, Figs. 9-10, paras. [0004], [0065], [0068]-[0073], the system includes a lithography track process tool to develop exposed wafers, and Okita, Fig. 4, para. [0115], the exposed wafer is developed).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan as modified by Okita as applied to claim 1 above, and further in view of Tung et al. (US PGPub 2013/0230375, Tung hereinafter).
Regarding claim 5, Hasan as modified by Okita does not appear to explicitly describe wherein the carrier system has a plurality of the carrier mounting sections arranged along a first direction, and the plurality of measurement devices is arranged along a second direction that intersects the first direction.
Tung discloses wherein the carrier system has a plurality of the carrier mounting sections arranged along a first direction (Figs. 1-3, 6, 7, paras. [0004], [0022], process tool 202 has a loadport 204 with multiple loading and unloading ports arranged along the front of tool 202), and 
the plurality of measurement devices is arranged along a second direction that intersects the first direction (Tung, Figs. 1-3, 6, 7, paras. [0004], [0020]-[0022], the metrology tools are arranged along a second direction in columns across the bays such that the second direction is perpendicular to the direction in which the front of the tools containing the loadports is arranged (facing and parallel to the bays 24)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the carrier system has a plurality of the carrier mounting sections arranged along a first direction, and the plurality of measurement devices is arranged along a second direction that intersects the first direction as taught by Tung in the measurement system as taught by Hasan as modified by Okita since including wherein the carrier system has a plurality of the carrier mounting sections arranged along a first direction, and the plurality of measurement .

Claims 66-68 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan as modified by Okita as applied to claim 9 above, and further in view of Kataoka (US Patent No. 6,838,686).
Regarding claim 66, Hasan as modified by Okita does not appear to explicitly describe wherein the plurality of marks include a plurality of marks formed on an mth layer (m is an integral number of 1 or more) and a plurality of marks formed on an nth layer (n is an integral number or 2 or more and is larger than m) of the substrate. 
Kataoka discloses wherein the plurality of marks include a plurality of marks formed on an mth layer (m is an integral number of 1 or more) and a plurality of marks formed on an nth layer (n is an integral number or 2 or more and is larger than m) of the substrate (Figs. 2A-B, 3-5, col. 5, lines 38-67, col. 6, lines 1-15, the marks formed in layer A and the marks formed in layer B are measured).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the plurality of marks include a plurality of marks formed on an mth layer (m is an integral number of 1 or more) and a plurality of marks formed on an nth layer (n is an integral number or 2 or more and is larger than m) of the substrate as taught by Kataoka in the measurement system as taught by Hasan as modified by Okita since including wherein the plurality of 
Regarding claim 67, Hasan as modified by Okita in view of Kataoka discloses wherein each of the position information of the plurality of marks formed on the mth layer and the position information of the plurality of marks formed on the nth layer is output (Kataoka, Figs. 2A-B, 3-5, col. 5, lines 38-67, col. 6, lines 1-15, the marks formed in layer A and the marks formed in layer B are measured and output to determine deviations used to determine corrections to apply).  
Regarding claim 68, Hasan as modified by Okita in view of Kataoka discloses wherein information obtained based on the position information of the plurality of marks formed on the mth layer and the position information of the plurality of marks formed on the nth layer is output (Kataoka, Figs. 2A-B, 3-5, col. 5, lines 38-67, col. 6, lines 1-15, the marks formed in layer A and the marks formed in layer B are measured and output to determine deviations used to determine corrections to apply).  
Regarding claim 70, Hasan as modified by Okita in view of Kataoka discloses wherein the information that is output includes information related to overlay displacement between the mth layer and the nth layer (Okita, paras. [0079]-[0082], [0121]-[0127], overlay measurements are output).

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan as modified by Okita in view of Kataoka as applied to claim 68 above, and further in view of Bijnen et al. (US PGPub 2010/0123886, Bijnen hereinafter).
Regarding claim 69, Hasan as modified by Okita in view of Kataoka discloses wherein the plurality of marks formed on the mth layer includes a first mark, and the plurality of marks formed on the nth layer includes a second mark corresponding to the first mark (Kataoka, Figs. 2A-B, 4, layer A includes marks 11, 13, and layer B includes marks 12, 14. Mark 11, formed in layer A and mark 12, formed in layer B, are adjacent to each other, and mark 13, formed in layer A, and mark 14, formed in layer B, are adjacent to each other). However, Hasan as modified by Okita in view of Kataoka does not appear to explicitly describe wherein the information that is output includes information related to positional displacement between the first mark and the second mark.
Bijnen discloses wherein the plurality of marks formed on the mth layer includes a first mark, and the plurality of marks formed on the nth layer includes a second mark corresponding to the first mark, and the information that is output includes information related to positional displacement between the first mark and the second mark (Figs. 13-15, paras. [0165]-[0175], the marks are formed in two different layers, and the overlay between the layers is determined and output). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the information that is output includes information related to positional displacement between the first mark and the second mark as taught by Bijnen in the measurement system as taught by .

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan as modified by Okita in view of Kataoka as applied to claim 70 above, and further in view of Nagai (US PGPub 2012/0244461).
Regarding claim 71, Hasan as modified by Okita as modified by Kataoka does not appear to explicitly describe wherein a determination is made of whether the overlay displacement is caused mainly the mth layer or the nth layer, based on the position information of the plurality of marks formed on the mth layer and the position information of the plurality of marks formed on the nth layer.
Nagai discloses wherein a determination is made of whether the overlay displacement is caused mainly the mth layer or the nth layer, based on the position information of the plurality of marks formed on the mth layer and the position information of the plurality of marks formed on the nth layer (Figs. 2-4, 6, 8, 10, 12-14, paras. [0034]-[0037], the overlay error between layers is measured and measurement module 226 can decide whether overlay errors are correctable and can decide in which layer to perform feedback (i.e. can decide the source of the overlay errors)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a determination is made of . 

Claims 75, 76, 86, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Hasan as modified by Okita as applied to claim 1 above, and further in view of Ishigo (US PGPub 2013/0222777).
Regarding claim 75, Hasan as modified by Okita discloses wherein the first measurement device (Hasan, Figs. 2-10, and Okita, Figs. 1, 2, 5-7) comprises:
a stage that is movable and configured to hold the substrate (Okita, Fig. 2, wafer stage WST holds a wafer W);
a drive system that moves the stage (Fig. 2, paras. [0032], [0033], [0035]-[037], the wafer stage WST is driven within the XY plane, around the X-axis, and around the Y-axis to transfer the pattern on the reticle R during exposure);

a mark detection system that detects a mark formed on the substrate (Figs. 1, 2, 5-7, paras. [0043]-[0045], [0065], [0079], [0089], [0091], [0092], [0108]-[0114], [0116]-[0124], [0144]-[0145], alignment marks formed on the wafer W are measured by alignment system ALG or measurement/inspection instruments 120, 121), wherein
the controller controls movement of the stage by the drive system and detects each of the plurality of marks formed on the substrate using the mark detection system (Figs. 1, 2, 5-7, paras. [0032], [0033], [0035]-[0037], [0042]-[0045], [0056], [0062], [0094], [0102]-[0115], [0121], the control systems controls the movement of the wafer stage WST and detects the alignment marks using the alignment system ALG. Moreover, the selected measurement/inspection instrument 120 or 121 performs measurement of marks on the wafer and outputs the measurements). However, Hasan as modified by Okita does not appear to explicitly describe wherein the controller obtains an absolute position coordinate of each of the plurality of marks, based on detection results of each of the plurality of marks and position information of the stage obtained using the first position measurement system at a time of detection of each of the plurality of marks. 
Ishigo discloses a controller controls movement of the stage by the drive system and detects each of the plurality of marks formed on the substrate using the mark detection system (Figs. 1, 5-7, 10, 13, paras. [0040], [0042], [0044], [0046], [0048], the control system 30 controls the measurement control unit 33, which measures mask 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the controller obtains an absolute position coordinate of each of the plurality of marks, based on detection results of each of the plurality of marks and position information of the stage obtained using the first position measurement system at a time of detection of each of the plurality of marks as taught by Ishigo in the measurement system as taught by Hasan as modified by Okita since including wherein the controller obtains an absolute position coordinate of each of the plurality of marks, based on detection results of each of the plurality of marks and position information of the stage obtained using the first position measurement system at the time of detection of each of the plurality of marks is commonly used to improve alignment accuracy by compensating for errors (Ishigo, paras. [0003], [0018]-[0019], [0080]-[0081]). 
Regarding claim 76, Hasan as modified by Okita in view of Ishigo discloses wherein the first position measurement system is configured to acquire the position information of the stage in at least directions of three degrees of freedom (Okita, Fig. 2, 
Regarding claim 86, Hasan as modified by Okita in view of Ishigo discloses wherein the controller performs statistical calculation using a plurality of the absolute position coordinates of the marks obtained, and obtains a correction amount from design values of an arrangement of the plurality of divided areas on the substrate (Okita, paras. [0045]-[0049], the shot areas are aligned by an EGA method to correct wafer alignment, and as modified by Ishigo, Figs. 5, 10, paras. [0048], [0050]-[0054], [0059]-[0060], [0079]-[0088], the measurement control unit obtains the absolute positions of alignment marks and obtains a two-dimensional distribution of the position information to calculate distortion error within the shot areas to perform alignment control by compensating for the distortion error). 
Regarding claim 87, Hasan as modified by Okita in view of Ishigo discloses wherein the plurality of marks and the plurality of divided areas whose correspondence relation with a plurality of marks is known are formed simultaneously on the substrate by an exposure using a mask performed by an exposure apparatus (Okita, Figs. 2, 3, 5, paras. [0030], [0032], [0042]-[0049], [0061], a pattern of a reticle R, including marks for alignment and overlay measurement, is projected and exposed at multiple shot areas on a wafer W, and Ishigo, Figs. 1, 5, 6, 10, and 13, paras. [0021], [0026], [0038], [0042], [0048]-[0054], [0073]-[0088], the pattern on mask MS including alignment marks PT1-PTn is transferred to multiple shot regions of the wafer), and
the controller obtains the absolute position coordinates of the plurality of marks along with obtaining an error caused by the exposure apparatus in an arrangement of . 

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan as modified by Okita in view of Ishigo as applied to claim 75 above, and further in view of Ichinose (US PGPub 2011/0007295).
Regarding claim 77, Hasan as modified by Okita in view of Ishigo does not appear to explicitly describe wherein the first position measurement system has one of a measurement surface having a grating section and a head section which irradiates the measurement surface with a beam, the one of the measurement surface and the grating section being provided in the stage, and the first position measurement system acquiring a position information of the stage by irradiating the measurement surface with the beam from the head section and receiving a return beam from the measurement surface of the beam. 
Ichinose discloses wherein the first position measurement system has one of a measurement surface having a grating section and a head section which irradiates the measurement surface with a beam, the one of the measurement surface and the grating section being provided in the stage, and the first position measurement system acquiring a position information of the stage by irradiating the measurement surface with the beam from the head section and receiving a return beam from the measurement surface of the beam (Figs. 1-5, 12, paras. [0081]-[0089], stages WST1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first position measurement system has one of a measurement surface having a grating section and a head section which irradiates the measurement surface with a beam, the one of the measurement surface and the grating section being provided in the stage, and the first position measurement system acquiring a position information of the stage by irradiating the measurement surface with the beam from the head section and receiving a return beam from the measurement surface of the beam as taught by Ichinose as the first position measurement system in the measurement system as taught by Hasan as modified by Okita in view of Ishigo since including wherein the first position measurement system has one of a measurement surface having a grating section and a head section which irradiates the measurement surface with a beam, the one of the measurement surface and the grating section being provided in the stage, and the first position measurement system acquiring a position information of the stage by irradiating the measurement surface with the beam from the head section and receiving a return beam from the measurement surface of the beam is commonly used to perform position measurement of the movable stage holding the wafer such that the position of stage is known and controlled at all times during exposure and measurement processes to produce high quality patterns (Ichinose, paras. [0005]-[0006], [0085], [0087], [0088]).

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Hasan as modified by Okita in view of Ishigo in view of Ichinose as applied to claim 77 above, and further in view of Shibazaki (US PGPub 2008/0088843).
Regarding claim 78, Hasan as modified by Okita in view of Ishigo discloses the controller controls movement of the stage by the drive system based on the position information acquired using the first position measurement system (Okita, Fig. 2, paras. [0032], [0035]-[0037], an interferometer or other sensor measures the positions of the stage WST in the X, Y, and Z axes, and the control systems controls the movement of the wafer stage WST based on the measurement of the interferometer), but Hasan as modified by Okita in view of Ishigo does not appear to explicitly describe a base member in which the head section is provided; and a second position measurement system which acquires relative position information between the mark detection system and the base member, wherein the controller controls movement of the stage by the drive system, based on the relative position information acquired using the second position measurement system and position information acquired using the first position measurement system.
Ichinose discloses a base member in which the head section is provided (Figs. 1-3, 5, 7-11, para. [0081], the measurement bar 71 includes first measurement head group 72 and a second measurement head group 73 and is integrated to main frame BD); and 
the controller controls movement of the stage by the drive system based on the position information acquired using the first position measurement system (Figs. 1-6, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a base member in which the head section is provided as taught by Ichinose in measurement system as taught by Hasan as modified by Okita in view of Ishigo since including a base member in which the head section is provided is commonly used to perform position measurement of the movable stage holding the wafer such that the position of stage is known and controlled at all times during exposure and measurement processes to produce high quality patterns (Ichinose, paras. [0005]-[0006], [0085], [0087], [0088]).
Hasan as modified by Okita in view of Ishigo and Ichinose does not appear to explicitly describe a second position measurement system which acquires relative position information between the mark detection system and the base member, wherein the controller controls movement of the stage by the drive system, based on the relative position information acquired using the second position measurement system. 
Shibazaki discloses a second position measurement system which acquires relative position information between the mark detection system and the base member (Figs. 1-3, 16, 17A-17B, 30, 32, 34, paras. [0188]-[0190], [0192], [0196], [0276]-[0279], the positions of alignment systems AL1 and AL2 are detected using the selected reference mark M on CD bar 46 and the detection areas of the alignment systems and also detected by a sensor such as an interferometer or encoder, and the controller uses 
the controller controls movement of the stage by the drive system, based on the relative position information acquired using the second position measurement system and position information acquired using the first position measurement system (Figs. 1-3, 8, 16, 17A-B, paras. [0150], [0161], [0189]-[0190], [0192], [0196], [0270], [0276]-[0279], the controller controls driving the wafer stage WST using data on the positions of the alignment systems AL1 and AL2 and data from encoder system using the encoder head units and scales).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention a second position measurement system which acquires relative position information between the mark detection system and the base member, wherein the controller controls movement of the stage by the drive system, based on the relative position information acquired using the second position measurement system and position information acquired using the first position measurement system as taught by Shibazaki in the measurement system as taught by Hasan as modified by Okita in view of Ishigo and Ichinose since including a second position measurement system which acquires relative position information between the mark detection system and the base member, wherein the controller controls movement of the stage by the drive system, based on the relative position information acquired using the second position measurement system and position information acquired using the first position measurement system is commonly used to control the positions of both the alignment system and the wafer stage as desired to further improve the formation of .

Allowable Subject Matter
Claims 79-85 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 79, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the base member supports the stage movable in directions of six degrees of freedom which includes a first direction and a second direction orthogonal to each other in a predetermined plane and a third direction perpendicular to the predetermined plane, and the second position measurement system is configured to acquire relative position information in the directions of six degrees of freedom between the mark detection system and the base member. These limitations in combination with the other limitations of the parent claims would render claim 79 non-obvious over the prior art of record if rewritten. 
The dependent claims would likewise be allowable by virtue of their dependency.
Shibazaki (WO 2016/136689 or US PGPub 2018/0039191) discloses detecting the position of the second position detection system in six degrees of freedom (Figs. 1, 2A-B, encoders using head sections 52A and 52B and scales 54A and 54B detect the position of the mark detection system MDS in six degrees of freedom), but Shibazaki is not available as prior art under the 35 U.S.C. 102(b)(1)(A) and 102(b)(2)(A) exceptions. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 5-6, 8-9, 60-78, and 86-91 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882